                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION



TYLER RICHARD GUILMETTE,

       Plaintiff,
                                                     Case No. 1:20-cv-715
v.
                                                     Hon. Hala Y. Jarbou
D. JENSEN,

      Defendant.
___________________________________/

                                             ORDER

       Plaintiff Tyler Richard Guilmette, a state prisoner proceeding pro se, brings a civil rights

action under 42 U.S.C. § 1983. D. Jensen, the sole Defendant, moved for summary judgment

(ECF No. 12), asserting Guilmette had failed to exhaust administrative remedies prior to filing his

suit in federal court. Guilmette did not respond to the motion, and a magistrate judge produced a

Report and Recommendation (R&R, ECF No. 20) recommending that the motion be granted.

       Guilmette responded to the R&R. (ECF No. 21.) In his response, Guilmette says he has

“no objections” to the motion for summary judgment. (Id., PageID.101.) Instead, he requests the

Court to issue a “SPON/PPO” to ensure that he and Jensen, a corrections officer, do not cross paths

for the remaining months of Guilmette’s prison sentence. (Id.) Because Guilmette does not object,

the Court will adopt the R&R. However, this also means that the case will be dismissed; therefore,

the Court has no authority to grant Guilmette’s requested relief.

       Accordingly,

       IT IS ORDERED that the R&R (ECF No. 20) is APPROVED and ADOPTED as the

opinion of the Court.
         IT IS FURTHER ORDERED that Defendant’s motion for summary judgment (ECF No.

12) is GRANTED.

         A judgement will enter consistent with this order. Because Guilmette did not object to the

R&R, he waives his right to appeal this order. Thomas v. Arn, 474 U.S. 140 (1985); United States

v. Walters, 638 F.2d 947 (6th Cir. 1981). Therefore, the Court certifies that an appeal would not

be taken in good faith.



Dated:     July 9, 2021                              /s/ Hala Y. Jarbou
                                                     HALA Y. JARBOU
                                                     UNITED STATES DISTRICT JUDGE




                                                 2
